State of New York                                            MEMORANDUM
Court of Appeals                                        This memorandum is uncorrected and subject to
                                                      revision before publication in the New York Reports.




 No. 64 SSM 9
 The People &c.,
         Respondent,
      v.
 Kendel R. Gregory,
         Appellant.




 Submitted by Paul Skip Laisure, for appellant.
 Submitted by John F. McGoldrick, for respondent.




 MEMORANDUM:

       The order of the Appellate Division should be affirmed. The trial court concluded—

 based upon, among other things, its own observations of defendant’s conduct throughout

 these lengthy proceedings and the testimony of defendant’s attending physician—that


                                          -1-
                                            -2-                                   SSM No. 9

defendant engaged in malingering insofar as he was competent to proceed but persisted in

his efforts to avoid trial. Inasmuch as defendant “engaged in conduct which would prevent

the fair and orderly exposition of the issues,” we conclude that the trial court did not abuse

its discretion in denying defendant’s request to proceed pro se (People v McIntyre, 36

NY2d 10, 17 [1974]). Moreover, the existence of record support for the determination of

the courts below that the pursuit of defendant by the police was justified by a “reasonable

suspicion” of criminal activity forecloses our further review of that issue (People v De

Bour, 40 NY2d 210, 223 [1976]; see People v Martinez, 80 NY2d 444, 447-448 [1992]).

*    *     *     *     *    *     *     *     *     *    *     *     *     *     *    *     *

On review of submissions pursuant to section 500.11 of the Rules, order affirmed, in a
memorandum. Chief Judge DiFiore and Judges Rivera, Stein, Fahey, Garcia, Wilson and
Feinman concur.


Decided June 6, 2019




                                            -2-